FERREN, Associate Judge,
dissenting:
I respectfully dissent from my colleagues’ conclusion that this case is moot. At the time Judge Kessler entered her order, the court still had jurisdiction over two of the four original parties, D.J.J. and K.A.V. Nothing of record since has changed that situation. Accordingly, this court is obliged to evaluate whether the juvenile court has authority to mandate changes at the Children’s Center on the ground that they were reasonably needed for the “supervision, care, and rehabilitation” of these two children. D.C.Code 1973, § 16-2320(c).
I have no doubt that the juvenile court has authority to require the types of relief Judge Kessler ordered. However, in the absence of a certified class action covering all the children at the Center, the court must fashion such relief solely by reference to the needs of the particular parties before the court. I agree with my colleagues that the scope of Judge Kessler’s order — clearly intended as class relief — appears to be too broad. It is not possible to determine whether all the provisions were justified by reference to D.J.J.’s and K.A.V.’s own situations, or were added to the order in response to afflictions alleged by others. Accordingly, I would reverse and remand the case for further proceedings to determine what relief is reasonably necessary for D.J.J. and K.A.V. If the court were to reconfirm the need for changes at the Children’s Center, based on detailed findings applicable to these two children, the court would have authority to order that relief.
I.
No one disputes that during the period September 16-23, 1977, before Judge Kes-sler began her comprehensive inquiry into the Children’s Center, she presided over four juvenile proceedings, all properly conducted under the statutes and rules governing jurisdiction of the Juvenile Branch of the Superior Court. Specifically, D.J.J. appeared on motion for appropriate placement based on the Social Rehabilitation Administration’s (SRA)’s continuing failure to provide halfway house placement as originally ordered. See Super.Ct.Juv.R. 32(h).1 In contrast, M.T.P. sought review of his level of detention at Cedar Knoll—a motion equivalent to an application for modification of his detention order. See D.C.Code 1978 Supp., § 16-2324(b); Super.Ct.Juv.R. 107(c).2 Judge Kessler, accordingly, had to *1094consider the propriety of M.T.P.’s continued confinement, given the conditions prevailing at Cedar Knoll. See Lawton, Juvenile Proceedings—The New Look, 20 Am.U.L.Rev. 342, 365-66 (1970-71).3 Finally, because K.A.V. and R.A. had absconded from Cedar Knoll, both were appropriately before the court for consideration of resumed detention there. See D.C.Code 1973, § 16-2312.
II.
My colleagues state that because none of the juveniles originally before the trial court was incarcerated at Cedar Knoll by the time Judge Kessler issued the order granting relief, their cases were moot. I disagree. It is true that by the date of the order, August 7, 1978, the government had dismissed all charges against M.T.P. (May 25, 1978) and R.A. (January 10, 1978), and thereby had eliminated a justiciable controversy as to each of them. See Banks v. Ferrell, D.C.App., 411 A.2d 54, 55-56 (1979). The court, however, still had jurisdiction over D.J.J. (who had aftercare status in the custody of his mother) and K.A.V. (who had absconded but was subject to an outstanding custody order to return to the Children’s Center). See D.C.Code 1973, § 16-2303.4
The fact that these two children no longer were at Cedar Knoll did not remove the conditions of that facility from the court’s legitimate concern. Once apprehended K.A.V. would be returned to Cedar Knoll in the normal course of events.5 Similarly, because of the District’s inability to place D.J.J. in a halfway house, Cedar Knoll was the facility where the court normally would order placement; aftercare status in the custody of DJJ.’s mother was a second choice because of the unacceptable conditions at Cedar Knoll. Thus, Judge Kessler placed D.J.J. on aftercare status not because she thought this was appropriate but because, given the conditions at Cedar Knoll, she concluded she had no choice.6
In calling this case moot, my colleagues would force the trial court into the untenable position of either having to place a child in an inhumane facility while ordering the conditions improved, or of removing the child and allowing the conditions that forced the removal to go uncorrected. The law on mootness does not go that far. In an analogous context, for example, the Supreme Court held that a suit charging state officials with harassment of union organizing activities was not mooted by the fact *1095that the union had been forced to abandon its organizing effort as a result of the very harassment that served as the basis of the suit. Allee v. Medrano, 416 U.S. 802, 94 S.Ct. 2191, 40 L.Ed.2d 566 (1974). The Court reasoned, “There can be no requirement that appellees continue to subject themselves to physical violence and unlawful restrictions upon their liberties throughout the pendency of the action in order to preserve it as a live controversy.” Id. at 810, 94 S.Ct. at 2197. Here, as well, D.J.J. and K.A.V. should not have been forced to stay at Cedar Knoll in order to sustain this controversy.
Beyond the practical dilemma that my colleagues’ approach to mootness creates, several factors combine to keep this case very much alive. First, as to D.J.J. and K.A.V., this is not a case where a child has completed his or her assignment to Cedar Knoll. See Weinstein v. Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 348, 46 L.Ed.2d 350 (1975) (per curiam) (prisoner challenging parole procedures unconditionally released from supervision before oral argument); cf. Banks, supra at 56 (prisoner challenging D.C. Parole Board proceeding no longer held in jurisdiction). Nor, as to D.J.J. and K.A.V., is this a case where a child has been conditionally released from Cedar Knoll because of improvement while in custody, or for any other reason leading the trial court to conclude that confinement no longer was necessary for the child’s welfare.7 Accordingly, although D.J.J. and K.A.V. are not presently held at Cedar Knoll, there is every reason to anticipate that both of them— still under court supervision — will confront the prospect of returning, once again, to Cedar Knoll as the only available alternative. See Vitek v. Jones, 445 U.S. 480, 487 & n.5, 100 S.Ct. 1254, 1260 & n.5, 63 L.Ed.2d 552 (1980).
Second, this is not a ease where “subsequent events [make] it absolutely clear that the allegedly wrongful behavior could not be expected to recur. .. . ” Campbell v. McGruder, 188 U.S.App.D.C. 258, 277-79, 580 F.2d 521, 540-42 (1978) (quoting United States v. Concentrated Phosphate Export Ass'n Inc., 393 U.S. 199, 203, 89 S.Ct. 361, 364, 21 L.Ed.2d 344 (1968)) (citations omitted) (building of new jail facility did not make claims respecting the conditions of the old jail moot). There is no suggestion in this case that the District voluntarily has ended the conditions found wanting at Cedar Knoll. See County of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 1383, 59 L.Ed.2d 642 (1979); Concentrated Phosphate Export Ass’n Inc., supra, 393 U.S. at 203, 89 S.Ct. at 364; United States v. W.T. Grant Co., 345 U.S. 629, 632-33, 73 S.Ct. 894, 897-98, 97 L.Ed. 1303 (1953). Thus, it *1096not only is likely that the children will confront the prospect of returning to Cedar Knoll but also, if and when they do, they will confront the same conditions that forced their removal in the first place.
Finally, given the extraordinary amount of time and effort by all parties — including the District — to facilitate this litigation, the “public interest in having the legality of the practices settled, militates against a mootness conclusion.” W.T. Grant Co., supra at 632, 73 S.Ct. at 897. This court should not avoid its responsibility to the parties or the public by mechanically applying the mootness doctrine to duck the hard question of what to do about Cedar Knoll. This controversy remains a live one, and we should resolve it.
III.
The District challenges the court’s power to initiate an inquiry into conditions at the Children’s Center — and to order comprehensive relief — based on allegations and findings derived from individual juvenile proceedings. In making this argument, however, the District confronts the broad authority of the Juvenile Branch to provide for the general well-being of the children over whom it has jurisdiction. Juvenile judges have a responsibility to determine, for example, whether legal custody of a child found delinquent or in need of supervision should be transferred from a parent or guardian to a public agency.8 The impact of such a decision on a young life can hardly be overestimated.
Specifically, the juvenile judge has the responsibility at the time of disposition to seek “supervision, care, and rehabilitation” for the child. D.C.Code 1973, § 16-2320(c); see note 8 supra. The objectives of the juvenile court “are to provide measures of guidance and rehabilitation for the child . . . . ” Kent v. United States, 383 U.S. 541, 554, 86 S.Ct. 1045, 1053, 16 L.Ed.2d 84 (1966). Accord, Black v. United States, 122 U.S.App.D.C. 393, 394, 355 F.2d 104, 105 (1965); Pee v. United States, 107 U.S.App.D.C. 47, 49-50, 274 F.2d 556, 558-59 (1959); In re Poff, 135 F.Supp. 224, 225-26 (D.D.C.1955). Although juveniles are now afforded procedural rights substantially similar to those afforded adult offenders, see In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d *1097527 (1967), these procedural protections have not altered the court’s role as parens patriae in fashioning dispositions. See id. at 27, 87 S.Ct. at 1443.
As a standard to guide juvenile judges, Super.Ct.Juv.R. 2 commands that “when a child is removed from his own home, the Division will secure for him custody, care and discipline as nearly as possible equivalent to that which should have been provided him by his parents.”9 The dispositional orders committing K.A.V. and D.J.J. to SRA custody expressly acknowledged that standard.
If a juvenile judge is properly to review the disposition of a child who questions the conditions of detention — as Judge Kessler was required to do in each of the cases before her — the court must have broad authority to inquire into the suitability of the facility for that particular child. See In re Elmore, 127 U.S.App.D.C. 176, 177-78, 382 F.2d 125, 126-27 (1967); cf. Welfare of J.E.C. v. State, 302 Minn. 387, 400, 225 N.W.2d 245, 253 (1975) (before referring child for adult prosecution, trial court must inquire into the alleged inadequacy of available juvenile treatment programs).
The Juvenile Court, when presented with a substantial complaint, should make an appropriate inquiry to insure that the statutory criteria, as applied to that particular juvenile, are being met. The depth and scope of such an inquiry will vary with the case. In some instances a hearing may not be necessary; in others the court may have a need for the assistance and enlightenment which an eviden-tiary hearing affords. In any such case the Juvenile Court may, of course, appropriately consider the safety of the community together with the juvenile’s needs. What it may not do, is to refuse to consider the matter at all on the ground of lack of jurisdiction. [Creek v. Stone, 126 U.S.App.D.C. 329, 334, 379 F.2d 106, 111 (1967) (footnote omitted).]
Only a compatible match of child and placement can meet the rehabilitative purpose of a juvenile proceeding. The focus of the judge’s inquiry, therefore, must be not only on the child involved but also on whether the facility itself is adequate for care and rehabilitation. See Fulwood v. Stone, 129 U.S.App.D.C. 314, 318-19, 394 F.2d 939, 943-44 (1967) (per curiam); Creek, supra 126 U.S.App.D.C. at 333-35, 379 F.2d at 109-11; Benton v. Reid, 98 U.S.App.D.C. 27, 29-30, 231 F.2d 780, 782-83 (1956).
It follows that the Juvenile Branch has jurisdiction to inquire into alleged abuses and to order whatever relief is reasonably necessary to achieve the minimum conditions required for the District to meet its statutory responsibilities to the particular child before the court. The fact that other juveniles who are not before the court may also benefit is no basis to say that such jurisdiction does not exist. The court’s power to help a person is not lost because another person is helped as a consequence.10
*1098Persuasive precedent supports such inquiry and relief. In In re Savoy, Nos. 70-4808, 70-4714 (D.C.Super.Ct., Oct. 13, 1970), 98 Wash.D.L.Rptr. 1937 (Oct. 30, 1970), two juveniles filed a motion for release “on the ground that the receiving Home for Children, where they are being held, is not an acceptable home substitute, or for such other relief as may be appropriate.” Former Chief Judge Harold Greene conducted an inquiry into conditions at the Receiving Home. The children alleged that the educational, recreational, and medical facilities were so inferior to those available in other juvenile facilities, or in the community outside, that the Receiving Home did not provide an adequate home substitute. They also challenged the punitive use of isolation rooms. The court ordered additional hours of instruction, despite the fact that additional staff would have to be hired and the student population limited in order to achieve the court’s goals. The court also ordered increased use of recreational equipment, as well as instruction and counseling for residents placed in isolation. The court concluded, however, that these measures still would not bring the Receiving Home up to the level of an acceptable home substitute. The court accordingly decided that it no longer would be justified in ordering, or even authorizing, detention of juveniles at the Receiving Home, beginning two years hence. In effect, this forced the District to construct a new facility.11 Cf. United States v. Alsbrook, 336 F.Supp. 973 (D.D.C.1971) (in aid of its sentencing power in the case of a particular defendant, the court ordered District and federal officials to provide both emergency and long-term plans to alleviate congestion in facilities used for dispositions under the Youth Corrections Act).
The present case is similar. After properly inquiring into whether the court justifiably could rely on SRA’s use of the Children’s Center to house, care for, supervise, and rehabilitate the four juveniles — and having found it unsuitable for their present use — Judge Kessler ordered alternative, individual dispositions12 while retaining jurisdiction over each juvenile, see D.C.Code 1973, § 16-2303; note 4 supra, and pursuing the question of an appropriate longer-term placement for each at the Children’s Center.13
One question, therefore, remains: Whether the relief ordered by Judge Kessler was reasonably necessary to assure the proper “supervision, care, and rehabilitation” of each child properly before her. D.C.Code 1973, § 16-2320(c).
IV.
A. I agree with my colleagues that a class action is a more suitable vehicle for *1099scrutinizing a situation like the Children’s Center where relief can be directed, without hesitation, for the benefit of all members of the class, not just individuals, and where mootness problems are not likely to arise. But I cannot agree that the greater suitability of one approach can serve to erase jurisdiction that otherwise is there.14 The availability of Super.Ct.Civ.R. 23 and 231 governing class actions cannot diminish the equitable jurisdiction of a Juvenile Branch judge under D.C.Code 1973, § 16-2320.
Accordingly, there is only one significant difference between Judge Kessler’s authority in this case and the authority she would have had if this proceeding had begun as a class action: here, the order directed to the Children’s Center must be reasonably necessary to achieve the court’s statutory responsibilities to assure proper “supervision, care, and rehabilitation,” D.C.Code 1973, § 16-2320(c), of the particular children who are parties before the court. It cannot be justified by reference to the needs of other children (as it could be when individual parties are class representatives).
This “reasonably-necessary-for-particular children” standard is, of course, imprecise. When coupled with an abuse-of-discretion standard for appellate review, it would grant considerable leeway to the trial judge. Therefore, given the potential scope of judicial interpretation, as well as the need for appropriate sensitivity to the prerogatives of the executive branch of the District government, I would require a judge who proposes to issue a sweeping order to justify it with precision, through detailed findings directed at the necessity for such relief for the particular child concerned. Under this theory of the scope of relief, it would have to be clear that all other children are but incidental beneficiaries.
B. I turn now to Judge Kessler’s order. I agree with the District that in evaluating whether judicial relief of the sort ordered here is reasonably necessary to assure adequate supervision, care, and rehabilitation of particular children, the court should be mindful of the efforts of the executive branch already in progress to respond to the abuses claimed, such that the risk of future violations will be substantially reduced. Washington Free Community, Inc. v. Wilson, 157 U.S.App.D.C. 360, 366-68, 484 F.2d 1078, 1084-86 (1973); Long v. District of Columbia, 152 U.S.App.D.C. 187, 192, 469 F.2d 927, 932 (1972). In this connection, the District has forthrightly acknowledged a number of the abuses and has negotiated with appellees’ counsel over a period of many hours, in good faith, toward a resolution of this case. All the parties are to be commended for this effort.
Until this appeal, in fact, the District did not challenge the jurisdiction of the Juvenile Branch to conduct the inquiry and enter the type of order at issue here. Moreover, although the District registered objections with Judge Kessler to several provisions (not relevant here) of appellees’ proposed order — and also commented on the court’s proposed order — those responses do not reflect any objection to the only two remedial provisions of the final order specifically challenged on appeal: one requiring removal of staff workers from contact with children pending resolution of complaints against them, another limiting to doctors, nurses, and paramedics the administration of prescription medications.15 Thus, we have a situation in which the court had encouraged the parties, to the extent possible, to agree with a remedial order, without any concern of record by the District that the court lacked authority, or *1100the proceeding was in any way irregular, or the particular provisions of the final order at issue were unsupported by the evidence or otherwise unreasonable. The mutually shared premises of the court’s authority and the regularity of the proceeding were so strong, and the factual basis for some court-ordered remedy was so completely acknowledged, that Judge Kessler’s decision not to prepare findings and a legal opinion in support of her order — until requested by this court to do so once the District had appealed — is understandable.
Repeatedly, we have declined to consider issues on appeal that were not raised before the trial court in criminal and civil litigation, absent “plain error,” Watts v. United States, D.C.App., 362 A.2d 706 (1976) (en banc) (criminal), or a manifest “miscarriage of justice.” W. W. Chambers, Inc. v. Audette, D.C.App., 385 A.2d 10, 15 (1978) (civil).16 Trial judges should be given the opportunity to rectify their errors, thus relieving all parties of the time and financial expense of an appeal. See generally Miller v. Avirom, 127 U.S.App.D.C. 367, 369-70, 384 F.2d 319, 321-22 (1967).
Nonetheless, to the extent the District challenges the jurisdiction of the trial court to conduct the proceeding, we must resolve the District’s claim on appeal. The parties cannot waive subject matter jurisdiction. American Fire & Cas. Co. v. Finn, 341 U.S. 6, 17-18, 11 S.Ct. 534, 541-42, 95 L.Ed. 702 (1951); 1 Moore’s Federal Practice ¶ 0.60[4] (2d ed. 1980). Moreover, to the extent the District’s claims on appeal do not rise to the level of a jurisdictional attack, I believe we should consider them here. This was an extraordinary proceeding, resulting in extensive relief. There is a potential injustice to the District from any sweep of the court’s order that may be excessive. Accordingly, I consider this an exceptional circumstance permitting review of all the District’s allegations, to whatever end their assertions may reach. See Miller, supra 127 U.S.App.D.C. at 370, 384 F.2d at 322; In re Elmore, supra 127 U.S.App.D.C. at 178, 382 F.2d at 127; Dart Drug Corp. v. Parke, Davis & Co., 120 U.S.App.D.C. 79, 89-90, 344 F.2d 173, 183-84 (1965).
By opening a separately-docketed “inquiry into allegations of misconduct against juveniles detained at and committed at Cedar Knoll Institution” and appointing the Public Defender Service to “represent all juveniles detained and committed at Cedar Knoll” for purposes of that inquiry, Judge Kessler clearly perceived this case to be a class action. Although the original four juveniles were the principal witnesses, there were others who addressed their testimony primarily to their own difficulties. I see no problem in a parade of witnesses whose testimony is germane to the allegations of personal harm to the parties to the proceeding, and there is no doubt that there was strong evidentiary support for the allegations properly before the court. Nonetheless, it is impossible to sort out this particular case — and the court’s findings did not do so — in a manner justifying an appellate conclusion that the judge limited the order to relief for the benefit of the particular parties properly before her. The jurisdictional limitation on the court’s findings and conclusions is not sufficiently clear for af-firmance. Like my colleagues, therefore, I would vacate the order. However, I would remand — not dismiss — the case for further proceedings consistent with the foregoing views, for such affirmative relief is encompassed by the court’s jurisdiction.17
*1101I have covered many pages to reach a result not far from my colleagues. I did so because, in my view, the majority opinion arguably can be read to diminish essential jurisdiction of the Juvenile Branch. As this case illustrates, the class action approach is more workable when relief of such magnitude can be anticipated; and only parties, not judges, can bring class actions. Nonetheless, among its powers the Juvenile Branch of the Family “Division shall have the authority to (i) order any public agency of the District of Columbia to provide any service the Division determines is needed and which is within the agency’s legal authority.... ” D.C.Code 1978 Supp. § 16-2320(a)(5) (quoted at note 8 supra). Nothing written in this case should be read to diminish the court’s equitable power to do all that is reasonably necessary as to District agencies for the “supervision, care, and rehabilitation” of a child properly before it. D.C.Code 1973, § 16-2320(c).

. Super.Ct.Juv.R. 32(h) provides:
REVIEW OF DISPOSITION. If the disposition order involves placement of the child in an institution, hospital, or agency upon specified conditions, upon request of counsel for the child or Corporation Counsel, the Division shall order that a report concerning implementation of the stated conditions be filed with the Division within 30 days after entry of the dispositional order, and a copy sent to counsel. If such report does not reflect full implementation of the original dispositional order, counsel for the child may request that the Division set a date for a prompt hearing and order notice sent to all parties, including the institution, hospital or agency in whose custody the child was placed by the disposi-tional order.
As noted in the comment to Rule 32, “[s]ection (h) is designed to provide a means of determining whether dispositional orders are in fact implemented.” This was precisely D.J.J.’s problem.


. D.C.Code 1978 Supp., § 16-2324(b) provides:
A child who has been committed under this subchapter to the custody of an institution, agency, or person, or the parent or guardian of the child, may file a motion for modification or termination of the order of commitment on the ground that the child no longer is in need of commitment, if the child or his parent or guardian has applied to the institu*1094tion or agency for release and the application was denied or not acted upon within a reasonable time.


. Compare In re J.M.W., D.C.App., 411 A.2d 345, 349 n.4 (1980) (Although Corporation Counsel lacks statutory authority to request review of a juvenile’s aftercare status, “we are not called on to consider the applicability of or authority given to the Court by any other provisions of Title 16 of the D.C.Code or any other provision of the D.C. statutes and thus, we do not do so. Our holding is limited to the narrow issue presented by this record”).


. In In re Lem, D.C.Mun.App., 164 A.2d 345, 348 (1960), we said: “We feel that Congress, realizing that the needs and welfare of a child committed under any conditions fluctuate rapidly, intended that the court have continuing jurisdiction in all child commitment cases in which it had original jurisdiction.”


. The likelihood that the authorities will apprehend K.A.V. and return him to Cedar Knoll is real enough to sustain an “adjudicable case or controversy.” Molinaro v. New Jersey, 396 U.S. 365, 366, 90 S.Ct. 498, 499, 24 L.Ed.2d 586 (1970) (per curiam); see Eisler v. United States, 338 U.S. 189, 190, 69 S.Ct. 1453, 1454, 93 L.Ed. 1897 (1949) (per curiam) (review of cause postponed but not dismissed, pending escaped fugitive’s return).


. Judge Kessler stated in her findings of fact:
On September 23, 1977, D.J.J. appeared before this Court, sitting in New Referrals, on a Motion for Appropriate Placement because of SRA’s failure to comply with the Order of June 28, 1977 to place him in a half-way house. Counsel for D.J.J. alleged that he had absconded from Cedar Knoll because of numerous sexual assaults on him by a counsel- or, and requested an immediate safe placement. The allegations of sexual assault were not denied by the Cedar Knoll Administration. This Court then sent D.J.J. to the Receiving Home for his own safety, and on September 30, 1977, because of SRA’s continuing inability to place him in a half-way house, placed him on Aftercare status in the custody of his mother.


. The cases on mootness cited by my colleagues appear to fall into these categories. See Brown v. Yeldell, 159 U.S.App.D.C. 339, 487 F.2d 1210 (1973); Creek v. Stone, 126 U.S.App.D.C. 329, 379 F.2d 106 (1967) (per curiam); Clayton v. Stone, 123 U.S.App.D.C. 181, 358 F.2d 548 (1966); Elmore v. Stone, 122 U.S.App.D.C. 416, 355 F.2d 841 (1966). In Brown, the juvenile’s two-year commitment had expired by the time the case reached the appellate court. In Creek, the juvenile was transferred from the challenged pretrial detention facility to detention in a different facility following a finding of involvement. Clayton and Elmore reflect a change from the challenged pretrial detention to pretrial custody in a parent — for all that appears of record a court-preferred alternative.
The fact that several earlier challenges to the conditions at Cedar Knoll have been dismissed as moot, moreover, cuts two ways. In a separate statement in Clayton, Judge Bazelon noted: “If a substantial and recurring issue is repeatedly mooted before it can be adjudicated a federal court is not without power to decide the issue in an appropriate case.” Id. 123 U.S.App.D.C. at 182, 358 F.2d at 549 (citations omitted). Traditionally, the Supreme Court has not declared cases moot which are “capable of repetition, yet evading review.” Southern Pac. Terminal Co. v. ICC, 219 U.S. 498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1911). See Weinstein, supra 423 U.S. at 148, 96 S.Ct. at 348; Super Tire Engineering Co. v. McCorkle, 416 U.S. 115, 125-26, 94 S.Ct. 1694, 1699-1700, 40 L.Ed.2d 1 (1974) (“It is sufficient therefore, that the litigant show the existence of an immediate and definite governmental action or policy that has adversely affected and continues to affect a present interest”). Where the short-term nature of state action — here, the juveniles’ brief encounter with Cedar Knoll — is often shorter than necessary for the judicial process to run its course, but the policy underlying that action continues to affect the public, the courts should not declare the case moot.


. D.C.Code 1973, § 16-2320(c) prescribes the range of dispositional alternatives:
If a child is found to be delinquent or in need of supervision, the Division may order any of the following dispositions for his supervision, care, and rehabilitation:
(1) Any disposition authorized by subsection (a) (other than paragraph (3)(A) thereof).
(2) Transfer of legal custody to a public agency for the care of delinquent children.
(3) Probation under such conditions and limitations as the Division may prescribe.
The available dispositions authorized by § 16-2320(a) (as amended, D.C.Code 1978 Supp., § 16-2320(a)) are:
(1) Permit the child to remain with his parent, guardian, or other custodian, subject to such conditions and limitations as the Division may prescribe, including but not limited to medical, psychiatric, or other treatment at an appropriate facility on an out-patient basis.
(2) Place the child under protective supervision.
******
(4) Commitment of the child for medical, psychiatric, or other treatment at an appropriate facility on an inpatient basis if, at the dispositional hearing provided for in section 16-2317, the Division finds that confinement is necessary to the treatment of the child. A child for whom medical, psychiatric, or other treatment is ordered may petition the Division for review of the order thirty days after treatment under the order has commenced, and, if after a hearing for the purpose of such review, the original order is affirmed, the child may petition for review thereafter every six months.
(5) The Division may make such other disposition as is not prohibited by law and as the Division deems to be in the best interest of the child. The Division shall have the authority to (i) order any public agency of the District of Columbia to provide any service the Division determines is needed and which is within such agency’s legal authority and (ii) order any private agency receiving public funds for services to families or children to provide any such services when the Division deems it is in the best interests of the child and within the scope of the legal obligations of the agency.
(6) Terminate the parent and child relationship for the purpose of seeking an adoptive placement for the child pursuant to sub-chapter III of this chapter.


. The rule thus embodies the standard set by the predecessor to the present statute, which provided:
When the child is removed from his own family, the court shall secure for him custody, care and discipline as nearly as possible equivalent to that which should have been given him by his parents. [D.C.Code 1967, § 16-2316(3).]
I agree with former Chief Judge Greene of the Superior Court, who has stated:
While the language of the statute has been altered since 1970, its meaning remains the same. D.C.Code § 16-2313(b), as amended in 1970, provides that a child who is alleged to be delinquent “may be detained ... only” in an institution designated by the Court, including an “appropriate” facility operated by the District. The statutory requirements of appropriateness and of certification by the Court clearly perpetuate previously existing statutory standards, and nothing in the legislative history indicates that a departure from those standards was intended. See also, Rule 2 of the Rules of the Juvenile Branch of the Superior Court ... [In re Savoy, No. J-4808-70 (D.C.Super.Ct., Jan. 12, 1973).]


. The District does not argue that, in the event the juvenile court has jurisdiction to order relief affecting Children’s Center operations, there is a way to limit the court’s protections to the particular juveniles before the court. Implicitly, the District accepts that if the juvenile court has jurisdiction to mandate changes at the Children’s Center, its order — within proper bounds — will extend protection to all children there.


. In two subsequent opinions, Chief Judge Greene followed through on problems surrounding the implementation of the original order and other allegations concerning care at the Receiving Home. See In re Savoy, No. J—4808-70 (D.C.Super.Ct., Jan. 12, 1973, Nov. 3, 1976).
The judge premised jurisdiction to order such broad relief on D.C.Code 1967, §§ 11-1526, -1584, and 16-2316(3) and his view that “[t]he Juvenile Court is in the nature of a court of equity.” I perceive no greater jurisdiction in the juvenile court under the 1967 Code, before court reorganization, than it has now; and it is indisputable that the Family Division of Superi- or Court exercises equitable powers.


. D.J.J. was placed on aftercare status in the custody of his mother on September 30, 1977. K.A.V. remained in SRA custody after his September 21, 1977 hearing, although Judge Kes-sler’s order states that he had absconded as of July 27, 1978 and will be returned to the Children’s Center when apprehended. M.T.P. was released to the custody of his mother on October 21, 1977; the charges against him were dismissed on May 25, 1978. Judge Kessler transferred R.A. to the Receiving Home on September 19, 1977; charges were dismissed on January 10, 1978.


.Given the court’s continuing jurisdiction over each child with the corresponding responsibility to arrange for stable, longer-term care and supervision, it is irrelevant that the court may have been able to find other suitable, shorter term placements pending rehabilitation of the District’s principal juvenile facility. The fact remains that Judge Kessler had an ongoing responsibility to inquire into the dispositional needs and situations of the juveniles before her, and that all of them implicated the suitability of the Children’s Center, where each had been assigned earlier by court order.


. In Vitek, supra, on the basis of an individual complaint, the Supreme Court declared unconstitutional state procedures for transferring and committing prisoners to mental hospitals. The case originally had been brought as a class action, but the District Court had decertified the class. Id. 445 U.S. at 484 n. 3, 100 S.Ct. at 1259.


. These provisions were substantially included in both appellees’ and Judge Kessler’s proposed orders; thus, there can be no question that the District had an opportunity to argue its concerns in the trial court.


. See Dunn v. Evening Star Newspaper Co., D.C.App., 232 A.2d 293, 297 (1967) (civil); Bullock v. Young, D.C.Mun.App., 118 A.2d 917 (1955) (civil); Chong Moe Dan v. Maryland Cas. Co., D.C.Mun.App., 93 A.2d 286, 288 (1952) (civil); Brooks v. Jensen, D.C.Mun.App., 73 A.2d 32, 33 (1950) (civil).


. Although the question of relief is different from the question of mootness, see Concentrated Phosphate Export Ass’n, supra 393 U.S. at 203, 89 S.Ct. at 364; W. T. Grant Co., supra 345 U.S. at 632, 73 S.Ct. at 897; 13 C. Wright, A. Miller & E. Cooper, Federal Practice & Procedure, § 3533 at 266-67 (1975), the fact that the children no longer are confined could influence the court’s decision, on remand, as to what relief is reasonably necessary to protect their individual interests. Declaratory relief may be sufficient. Compare United States ex rel. Jacobs v. Froehlke, 156 U.S.App.D.C. 365, 366, 481 F.2d 540, 541 (1973) (habeas corpus *1101challenge was moot where prisoner already had served sentence, but habeas petition could be treated as motion for declaratory judgment and resolved).